 1                  PETER R. DION-KINDEM (SBN 95267)
                    THE DION-KINDEM LAW FIRM
 2                  PETER R. DION-KINDEM, P.C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone:    (818) 883-4900
     Email: peter@dion-kindemlaw.com
 5
     LONNIE C. BLANCHARD, III (SBN 93530)
 6   THE BLANCHARD LAW GROUP, APC
 7   3579 East Foothill Blvd., No. 338
     Pasadena, CA 91107
 8   Telephone:    (213) 599-8255
     Email: lonnieblanchard@gmail.com
 9
     Attorneys for Plaintiff Sarmad Syed
10

11
                                     UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14
     Sarmad Syed, an individual, on behalf of himself        Case No. 1:14-cv-00742-WBS-BAM
15   and all others similarly situated,
16                                                           Order Granting Joint Request to Continue
            Plaintiff,                                       Date to File Motion for Preliminary
17                                                           Approval
            vs.
18
     M-I LLC, a Delaware Limited Liability Company,
19   et al.,
20
            Defendants.
21

22          Having read the parties’ joint request to continue the date in which to file the motion for

23   preliminary approval, IT IS HEREBY ORDERED that the current date for the filing of a preliminary

24   approval motion be continued to February 4, 2019.     The Status Conference currently set on February

25   25, 2019 at 1:30 PM shall remain, to be automatically vacated upon the filing of the motion seeking

26   approval of settlement. A Joint Status Report shall be filed no later than February 11, 2019 if the motion

27   has not been filed.

28          ///
         [Proposed] Order Granting Joint Request to Continue Date to File Motion for Preliminary
                                              Approval
                                                    1
 1
       IT IS SO ORDERED.
 2

 3
       Dated: January 3, 2019
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     [Proposed] Order Granting Joint Request to Continue Date to File Motion for Preliminary
                                          Approval
                                                2
